           Case 5:17-cv-02292-JLS Document 91 Filed 01/02/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER WELLER, on behalf of
                               :
himself and all others similarly situated,
                               :
                               :
                 Plaintiff,    :                       CIVIL ACTION
                               :
         v.                    :                       No. 17-2292
                               :
DOLLAR GENERAL CORPORATION and :
DOLGENCORP, LLC,               :
                               :
                 Defendants.   :


                                             ORDER

      It is hereby ORDERED that:

      1.      Plaintiff’s Motion to Strike and for Sanctions (Doc. 47) has been withdrawn and is
              DENIED as moot.

      2.      Plaintiff’s August 16, 2018 Motion to Certify Class and for Conditional Collective
              Action (Doc. 35) (“Plaintiff’s Class Certification Motion”), which was denied on
              August 14, 2009 (Doc. 78) with leave to renew after resolution of Plaintiff’s Motion
              to Strike and for Sanctions, is REINSTATED along with the accompanying
              memorandum (Doc. 36).

      3.      Plaintiff’s August 16, 2019 Motion to Seal Certain Documents (Doc. 34), which
              was denied on August 16, 2018 with leave to renew (Doc. 78), is REINSTATED.

      4.      Pursuant to this Court’s November 1, 2018 Order (Doc. 48), any documents
              outlined as confidential in Defendant Dolgencorp, LLC’s Motion to Seal (Doc. 44)
              shall remain sealed.

      5.      Defendant’s October 18, 2018 Response to Plaintiff’s Motion for Class
              Certification and Conditional Collective Action Certification (“Response”) is
              REINSTATED.

      6.      Plaintiff shall have 90 days from the date of this Order to file a reply brief, limited
              to 30 pages in length, in support of Plaintiff’s Class Certification Motion. The
              Reply brief will address evidence and arguments raised in Defendant’s Response,
              but may contain new evidence, limited to deposition testimony from certain
              declarants who have previously given declarations relied upon by Defendant in its
              Response, and as further outlined below.
     Case 5:17-cv-02292-JLS Document 91 Filed 01/02/20 Page 2 of 2




7.      After Plaintiff files his Reply brief, Defendants shall have 45 days to file a sur-reply
        brief limited to 30 pages in length.

8.      Four Declarants, whose declarations were submitted with Defendants’ Response,
        have been deposed to date (Mr. Telford, Mr. Rivera-Vega, Mr. Shaud, and Mr.
        Garcia), and the Parties may rely on these transcripts, subject to objections (other
        than the objections to the scope of the questions seeking certification-based
        discovery, which are withdrawn for purposes of the briefing outlined herein).
        Defendant may, at its sole discretion, reopen these four depositions for cross-
        examination on any certification-based testimony. Moreover, Plaintiff may notice
        and take up to four (4) additional depositions of alternative Declarants relied upon
        by Defendant in its Response. Either Party may rely upon any of the testimony
        elicited from these potential eight declarants (subject to any asserted objections not
        waived for the purposes of this briefing) in support of their Reply or Sur-Reply.

9.      For the Reply and Sur-Reply, neither side will attempt to submit additional
        evidence or testimony beyond the existing declarations and the Declarant
        depositions discussed herein.

10.     Each party bears their own fees and costs related to the Declarant depositions (with
        the exception that Defendant agreed to pay for the video recording of the December
        4, 2019 depositions taken by Plaintiff’s counsel).

11.     Any future communications by Plaintiff or Defendants with putative class members
        shall be in accordance with the standards of Gulf Oil Company v. Bernard, 452 U.S.
        89 (1981).


                                               BY THE COURT:


                                               /s/ Timothy R. Rice
                                               TIMOTHY R. RICE
                                               United States Magistrate Judge




                                           2
